Citation Nr: 0844737	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis claimed 
as pneumonia.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for primary ciliary 
dyskinesia with bronchiectasis and interstitial fibrosis, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 2008, the Board received additional evidence 
from the veteran.  In the December 2008 Informal Hearing 
Presentation, the representative waived the veteran's right 
to have this evidence initially considered by the RO.  
Accordingly, the Board may consider the newly submitted 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for primary 
ciliary dyskinesia with bronchietasis and interstitial 
fibrosis, to include as due to asbestos exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Chronic bronchitis claimed as pneumonia manifested after 
service and is not shown by competent medical evidence to be 
otherwise etiologically related to the veteran's military 
service. 

2.  Chronic sinusitis of an allergic origin manifested after 
service and is not shown by competent medical evidence to be 
otherwise etiologically related to the veteran's military 
service. 


CONCLUSIONS OF LAW

1.  Bronchitis claimed as pneumonia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in August 2005 and September 2005 letters, 
issued prior to the decision on appeal, and in a March 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran and the types of evidence that will 
be obtained by VA.  The March 2006 letter advised the veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The claims were last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, a VA examination report, and lay statements.  The 
veteran's service personnel records are unavailable, 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973 
according to a response to a request for information from the 
NPRC in September 2005.  The veteran was advised of this fact 
in the September 2005 letter. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical and lay 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In the June 2005 claim for compensation benefits, the veteran 
reported that his bronchitis and sinusitis had their onset in 
service in 1950.  He reported that he received treatment for 
these disorders by Dr. A.R.G. and Dr. L. from 1952 to 1960, 
but records on the treatment were not available.  [In a March 
2006 statement, the veteran indicated that he was treated 
from 1952 to 1965.]  He claimed that he experienced 
respiratory problems during his tour at Fort Richardson.  He 
believed exposure to the extreme cold temperature caused his 
respiratory problems.  He maintained that he continued to 
experience flare-ups of bronchitis and sinusitis three to 
five times a year since his discharge from service.   

The veteran submitted service records in his possession that 
indicated that he was stationed at Fort Richardson, Alaska in 
1951 and 1952.  

In an April 2006 statement, the veteran's brother reported 
that he did not recall the veteran having sinus or lung 
problems before he went into service.  He maintained that 
they saw each other again more frequently beginning in 1956.  
He observed that the veteran had sinus problems and a nagging 
cough.  He noted that the veteran told him that these 
problems began soon after he came home from Alaska in 1952.  
He reported that the veteran's sinus problems and cough were 
almost constant by the time the veteran was in college, and 
these symptoms had worsened over the years.  In a May 2006 
statement, J.C. reported that she had known the veteran since 
early childhood.  She reported that "[n]ever have [she] seen 
[the veteran] have any allergys [sic] or lung problems."  

In the June 2007 substantive appeal and a June 2007 statement 
to his congressional representative, the veteran provided 
further details on work he performed in service that exposed 
him to the extreme cold for extended periods.  He remembered 
he felt as if his lungs were burning when he worked outside.  
He claimed that he had had constant bouts of bronchitis and 
sinusitis since service.  He maintained that he had had some 
episodes in Alaska but he was young and healthy enough to 
deal with it on his own.  

Service treatment records are only significant for a 
complaint of chest pain of two days duration and a "little 
cough" in July 1952.  The physical examination was noted as 
negative.  The records are negative for any complaints or 
findings referable to bronchitis, pneumonia, or sinusitis.  
The August 1952 separation examination report showed that no 
such disorders were identified.  The chest x-ray was 
described as negative.  

After service, records from Dr. R.G. show that in August 
1977, it was reported that the veteran was allergic to grass.  
An assessment of allergic rhinitis was noted.  In December 
1977, the veteran complained that he had the flu, bronchitis, 
and a cough productive of yellow phlegm.  In January 1980, 
May 1980, July 1980, and January 1983, the veteran complained 
of chronic sinus congestion.  In September 1983, the veteran 
complained of a sore throat and a cough productive of 
yellowish sputum.  An assessment of allergic rhinitis and 
early bronchitis was noted.  He was noted to have a bronchial 
and sinus infection in February 1984 and an upper respiratory 
infection in November 1984.  In November 1985, the veteran 
complained that he had had a sinus infection since September.  
In March 1986, the examiner provided an assessment of 
recurrent upper respiratory infections that might be related 
to allergies.  In April, May, and September 1987, the veteran 
continued to complain of sinus infections.   

Private treatment records show that in October 1989, it was 
noted that the veteran had a 35-year history of allergic 
rhinitis for which he took Prednisone and Vancenase.  In 
February 1992, the examiner noted an impression of sinusitis, 
allergic with probable secondary infection.  

Records from Family Care Center and Dr. C. show that in April 
1997, the veteran reported that he developed a cough sometime 
in November and that he was treated for bronchitis in January 
1997.  He indicated that since that time, the cough had 
persisted, and he occasionally had a streak of bloody mucus 
and yellowish sputum.  He also described a chronic morning 
cough that he had had for several years.  The cough was 
productive of clear mucus that he felt was from a postnasal 
drip as he had had chronic rhinitis and sinusitis disease for 
several years for which he had seen an allergist in the past.  
The examiner reported that pulmonary function tests were 
normal.  The examiner provided an impression of hemoptysis 
with chronic cough and mildly abnormal chest radiograph with 
mildly increased markings of the bases of the lungs and a few 
crackles heard on examination.  In February 1998, the 
examiner noted that the veteran had a chronic cough of 
uncertain etiology.  The examiner indicated that the veteran 
had a history that suggested that the cough might be allergic 
mediated.  The veteran had some chronic sinusitis and 
rhinitis-type symptoms in addition.  In May and September 
1999, assessments of chronic allergic rhinitis and sinusitis 
with occasional acute bronchitis were noted.  An October 1999 
record (Mountain Allergy & Asthma Associates) noted that the 
veteran presented with a six-month history of bronchitis and 
frequent sinus infections.  The veteran also suspected that 
he had allergies.  After an exam, the examiner provided an 
impression of asthmatic bronchitis as the most likely picture 
and underlying chronic bronchitis and allergic rhinitis.  In 
December 1999, the veteran was seen for a check-up.  
Diagnoses included "[c]hronic allergic rhinitis/sinusitis" 
that was controlled well by Flonase nasal spray.  A January 
2000 record (Mountain Allergy & Asthma Associates) noted that 
the veteran's chronic bronchitis had subsided but it took 15 
to 18 days of Zithromax to resolve it.  The examiner 
indicated that the medication also helped with the veteran's 
sinuses suggesting that his condition was something similar 
to or equivalent to sinobronchial syndrome.  After an exam, 
the examiner provided an impression of sinobronchial 
syndrome, improved after aggressive azalide treatment, 
underlying allergic rhinitis, and probably "a touch" of 
asthma, mild-persistent.  In January 2002, an assessment of 
acute rhinosinusitis was noted.

A July 2004 VA treatment record noted that the veteran's 
"asthma" was stable on an inhaler.  VA treatment records 
show that in October 2004, the veteran was seen on referral 
for a complaint of a cough.  The veteran reported that the 
cough had its onset at around the age of 23 [1953], which was 
accompanied by sputum production several years later, both of 
which persisted to the present.  He further reported that he 
had had sinusitis for more than 30 years.  The examiner 
provided an assessment of cough with onset around 23 with 
sputum production, persisting to date, which the examiner 
noted was very consistent with either an allergic bronchitis 
or bronchiectasis.  The examiner also diagnosed sinusitis for 
more than 30 years (requiring resumption of Flonase treatment 
to control the problem) and possible asthma, which was 
possibly secondary to the cough.  

Records from Family Care Center and Dr. C. show that in March 
2005, the veteran complained that he continued to have a 
cough that was worse at night.  An assessment of acute 
bronchitis with chronic asthma and allergies was noted.  

A February 2006 VA treatment record noted a history that 
included chronic obstructive asthma.  

The May 2008 VA sinus examination report shows the examiner 
reviewed the claims file.  The examiner noted that the 
veteran worked and exercised outside in very cold weather 
frequently while stationed in Alaska; however, the examiner 
noted that the veteran did not have symptoms suggestive of a 
true sinusitis or allergic rhinitis while in service.  The 
examiner noted that the veteran indicated that he had had no 
sinus congestion or pressure or other symptoms in the past 
year.  The veteran reported that he saw an allergist in the 
1970s and was told that he was allergic to many substances.  
He was given a vaccine for seven to eight years, but it did 
not help, and the veteran stopped the treatment.  The 
examiner noted that the veteran does not have symptoms 
suggestive of allergic rhinitis.  The examiner indicated that 
the veteran also reported that he used a Flonase nasal 
inhaler once a day, which he had used since the mid 1990s.  
The examiner noted that a Flonase nasal inhaler was a 
medicine for allergies.  The examiner maintained that the 
veteran had no history to suggest acute or chronic sinusitis.  
After an examination, the examiner concluded that there was 
no acute or chronic sinusitis found.  The examiner opined 
that it was less likely than not that any nose or sinus 
symptoms that the veteran had or had had were related to 
exposure to the cold while stationed in Alaska.  The examiner 
reasoned that the veteran had not had any nasal or sinus 
symptoms in the past twelve years, and the symptoms that the 
veteran complained of in the past were not suggestive of a 
true sinus infection, but were more suggestive of an allergy 
problem.   

The May 2008 VA respiratory examination report shows the 
examiner reviewed the claims file.  It was noted that the 
veteran had occasional episodes of bronchitis, beginning in 
the 1970s, which had continued to date.  Bronchitis was not 
diagnosed although the examiner provided a diagnosis of 
chronic obstructive pulmonary disease.  The veteran was 
unable to produce acceptable and reproducible spirometry 
data.  Consequently, the pulmonary function test was not 
interpretable.  The examiner opined that the chronic 
obstructive pulmonary disease was less likely than not due to 
exposure to cold while the veteran was stationed in Alaska.  
The examiner reasoned that the veteran had no pulmonary 
complaints on discharge, he did not begin to have a 
significant cough until the mid 1970s, and he also did not 
develop shortness of breath until 1994.  

As noted above, the veteran's service personnel records are 
unavailable. The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The May 2008 VA examiner opined that it was less likely that 
the veteran's claimed nose or sinus symptoms and pulmonary 
complaints were related to exposure to cold in service.  The 
VA examiner's opinion is based on a review of the veteran's 
claims file and examination of the veteran.  Also, the VA 
examiner's opinion is supported by a rationale and the other 
medical evidence of record.  The VA examiner maintained that 
the veteran did not have symptoms suggestive of a true 
sinusitis or allergic rhinitis in service.  The VA examiner 
also observed that the veteran did not develop a truly 
significant cough until after service in the 1970s.  Indeed, 
the service treatment records show that the veteran was seen 
during service on several occasions for various ailments none 
of which included complaints referable to bronchitis, 
pneumonia, or sinusitis notwithstanding the veteran's current 
contentions.  

The Board has carefully considered the veteran's lay 
statements but the more probative medical evidence 
contemporaneous to the veteran's service shows no chronic 
bouts of bronchitis, pneumonia, or sinusitis until after his 
discharge from service.  In service there is the reference to 
a complaint of a "little cough" in July 1952 but there were 
no subsequent complaints and none noted at the veteran's 
separation examination.  Any cough in service will not 
necessarily permit service connection of a pulmonary disease 
first shown as a clear-cut clinical entity at some later 
date.  38 C.F.R. § 3.303(b) (2008).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  No chronic disease is 
shown until after service.  

The Board further observes that there is no competent medical 
opinion to the contrary of the VA examiner's opinion.  While 
the veteran is competent to describe readily observable 
features or symptoms of injury or illness, he does not 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence of record that otherwise shows 
that the claimed disorders are etiologically related to the 
veteran's military service.  The VA examiner reported that 
evidence of sinusitis was not shown on examination and that 
the veteran's symptoms were more suggestive of an allergy 
problem. VA and private treatment records do document a long 
history of allergies variously described as allergic rhinitis 
and sinusitis of allergic origins, with onset after service.  
VA and private treatment records also document episodes of 
respiratory problems sometimes described as bronchitis and 
episodes of pneumonia are also documented as well but with 
onset after service.  Therefore, for all of the foregoing 
reasons, the Board finds that service connection is not 
warranted for bronchitis claimed as pneumonia and sinusitis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bronchitis claimed as pneumonia is 
denied. 

Service connection for sinusitis is denied.



REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim of 
entitlement to service connection for primary ciliary 
dyskinesia with bronchiectasis and interstitial fibrosis.

In the June 2005 claim for compensation benefits, the veteran 
reported that he worked in the medical lab at Fort 
Richardson, Alaska from 1950 to 1952 during which time he was 
exposed to asbestos from the gloves he wore, from sterilizing 
the oven, and from using the lab burners.  He reported that 
he was also exposed to other chemicals.  In a September 2005 
statement, the veteran added that the labs in which he worked 
had poor ventilation.  He submitted a photograph reportedly 
of him peering into a microscope in a laboratory and working 
on a jeep.  The jobs he held after service included work in a 
printing inn as a color matcher, and work as a payroll clerk, 
a director of an organization, an insurance salesman, and a 
school teacher.  He was also a college student for a period 
of time.  

In a September 2005 statement, E.G. reported that he served 
with the veteran at the dispensary in Fort Richardson, 
Alaska.  He recalled that they used asbestos pads and rubber 
gloves in the lab.  In the June 2007 statement to his 
congressional representative, the veteran claimed that he was 
not exposed to asbestos again until he went to college and 
took laboratory courses from 1959 to 1960.  The labs, 
however, were proper ventilated and there were fume hoods.

The RO obtained the Department of the Army Technical Bulletin 
on Occupational and Environmental Health Guidelines for the 
Evaluation and Control of Asbestos Exposure dated in December 
1986, which noted that nonoccupational exposure to asbestos 
fibers was most likely in those locations that contained 
asbestos and had a high activity or traffic level such as 
halls and laboratories.  It was reported that other forms of 
asbestos were the woven fiber types such as hot mitts.

Through no fault of the veteran, his personnel records are 
unavailable.  The foregoing evidence shows that there is 
credible evidence that tends to show that the veteran had 
military and civilian exposure to asbestos.

Records from the Family Care Center show that in April 1997, 
in connection with the veteran's complaint of a chronic 
cough, early pulmonary fibrosis, among other diagnostic 
impressions, was suspected.  An October 1999 record from 
Mountain Allergy & Asthma Associates noted that 
bronchiectasis could not be completely ruled out but added 
that the negative bronchoscopy and chest x-ray argued against 
that diagnosis.  

VA treatment records show that in October 2004, the veteran 
was seen on a referral for a complaint of a cough.  It was 
noted that a chest x-ray revealed possible fibrosis and 
bronchiectasis.  The veteran indicated that he was a lifelong 
nonsmoker but as a child, he was exposed to his father's 
heavy secondary cigarette smoke.  Asbestos exposure was 
described as "minimal," which included exposure to 
classroom "hotplate type" asbestos pads as well as exposure 
through "college examination of asbest fibers."  It was 
also noted that the veteran worked shortly at a printing dye 
manufacturing plant which exposed him to fumes, and he was 
also exposed to benzene and xylene during college labs.  The 
examiner reviewed an August 2004 report on a chest x-ray that 
noted an impression of chronic lung disease, possible 
fibrosis and bronchiectasis, and emphysematous configuration.  
The examiner provided an assessment of cough, which he 
maintained was very consistent with either an allergic 
bronchitis or bronchiectasis.  The examiner also diagnosed 
interstitial infiltrates with crackles, which he noted 
essentially ruled out idiopathic pulmonary fibrosis.  In a 
November 2004 addendum, the examiner reported that a November 
10, 2004 computed tomography (CT) scan of the chest confirmed 
the presence of bronchiectasis.  The examiner concluded that 
the combination of the presence of bronchiectasis, the age of 
onset of the veteran's symptoms, the chronic sinusitis, and 
the infertility, now indicated a diagnosis of 
bronchiectasis/primary ciliary dyskinesia ("immotile cilia 
syndrome"), a genetic disorder present from birth and "thus 
[a] Service Related Disease process."  

VA treatment records include the report on the November 10, 
2004 CT scan.  It was noted that the scan revealed advanced 
"IPF" changes in the base of both lungs with some moderate 
to marked emphysematous changes within the base of both 
lungs.  Fibrotic changes were also seen in the upper lobes 
bilaterally.  

An April 2005 VA treatment record noted that given the 
character of the veteran's rales, his new chest CT scan 
findings, and his "exposure history," a diagnosis of 
asbestosis was now present.  An April 2005 chest x-ray 
revealed advanced interstitial lung disease bilaterally 
without active lung disease seen.  It was noted that this 
finding was unchanged since the previous studies.  

An October 2005 VA treatment record noted that the veteran 
had a history of civilian and service asbestos exposure.  The 
examiner noted an assessment of overall stable pulmonary 
process described as primary ciliary dyskinesia with 
bronchiectasis, and "sleep apnea, asbestos exposure" "with 
interstitial fibrosis diagnostic of Asbestosis as well 
possible contribution of pulm[onary] fibrosis induced by the 
'Primary Ciliary Dyskinesia' bronchiectasis."  It was noted 
that a chest x-ray would be repeated for a serial comparison.  
The examiner noted that if no dramatic increase in the 
pulmonary fibrosis was evident, then other etiologies, such 
as "IPF" [it is not clear if idiopathic pulmonary fibrosis 
or interstitial pulmonary fibrosis is meant] will have been 
essentially ruled out.  

VA treatment records dated in October 2005 and February 2006 
noted that the veteran's clinical history included 
asbestosis.  A February 2006 record noted an assessment of 
stable "asbestos exposure syndrome" but it was further 
noted that a new chest x-ray was needed to screen for 
asbestosis.  

In October 2006, a report on a CT scan noted an impression of 
peripheral and subpleural pattern of fibrosis with basilar 
predominance, slightly increased compared to the previous 
examination.  It was noted that these findings were most 
consistent with "UIP" [usual interstitial pneumonia] 
secondary to idiopathic pulmonary fibrosis, connective tissue 
disease, or drug toxicity.  The examiner provided assessments 
that included mildly progressive pulmonary fibrosis, 
consistent with idiopathic pulmonary fibrosis versus an 
inflammatory response to toxic exposures during the veteran's 
military service.  An October 2007 record noted an assessment 
of pulmonary fibrosis consistent with bronchiectasis 
consistent with ciliary dyskinesia syndrome plus military 
related toxic exposures that included asbestos fibers.  A 
January 2008 record noted an assessment of cough most 
consistent with a combination of factors, including pulmonary 
fibrosis due to asbestosis and bronchiectasis.  

The veteran was afforded a VA examination in May 2008.  The 
examiner concluded that the veteran was never exposed to any 
loose asbestos, and there was no reason to believe that any 
of his problems were related in any way to asbestos exposure.  
The examiner provided diagnoses that included interstitial 
fibrosis.  The examiner maintained that the veteran had no 
significant asbestos exposure.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations.  VA, however, has issued a circular on 
asbestos-related diseases which provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular).  The information and 
instructions from the DVB Circular are incorporated in the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.  Therein, it is noted that the 
inhalation of asbestos fibers can produce fibrosis, the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis.  

The foregoing medical evidence details a complex medical 
history.  VA treating physicians initially indicated in April 
2005 that the clinical findings affirmatively indicated that 
the veteran had asbestosis.  Yet, in February 2006, the 
veteran was noted to have "asbestos exposure syndrome" and 
that a new chest x-ray was needed to screen for asbestosis, 
suggesting that the diagnosis of asbestosis was not in fact 
clearly established.  The veteran is also variably described 
as having, may have, or does not have either interstitial 
pulmonary fibrosis or idiopathic pulmonary fibrosis, and 
sometimes "IPF" is simply noted (which is confusingly the 
medically recognized abbreviation for both).  In October 
2005, VA treating physicians indicated that the veteran had 
interstitial fibrosis diagnostic of asbestosis with possible 
contribution from pulmonary fibrosis induced by the 
bronchiectasis/ primary ciliary dyskinesia.  Additional chest 
x-rays were recommended, and the examiner specifically noted 
that if there was no dramatic increase in the pulmonary 
fibrosis, "IPF" will have been ruled out.  The October 2006 
CT scan only revealed a slight increase in the pulmonary 
fibrosis.  The examiner similarly noted an assessment of 
mildly progressive pulmonary fibrosis, but then the examiner 
was ambivalent, noting that the process was either consistent 
with idiopathic pulmonary fibrosis or an inflammatory 
response to toxic exposures during the veteran's military 
service.  Then, in October 2007, the pulmonary fibrosis was 
noted as consistent with bronchiectasis/primary ciliary 
dyskinesia and military asbestos exposure.  

In addition, the May 2008 VA examiner noted a diagnosis of 
interstitial fibrosis not due to asbestos exposure.  The VA 
examiner, however, provided no basis for concluding that 
there was no reason to believe that any of the veteran's 
respiratory problems were related in any way to asbestos 
exposure when treatment records show that the veteran is 
diagnosed with pulmonary fibrosis, a disease associated with 
asbestos exposure.  The explanation the VA examiner provided 
related to an alternative theory of entitlement to service 
connection for the claimed disorder (exposure to cold) as he 
reasoned that the veteran had no pulmonary complaints on 
discharge, etc.  The latent period for development of disease 
due to exposure to asbestos ranges from 10 to 45 or more 
years between first exposure and development of disease so it 
is not necessarily significant that the veteran had no 
pulmonary complaints on discharge.  Id.  

Thus, the Board finds that it is necessary to afford the 
veteran another VA examination and obtain a more 
comprehensive medical opinion to determine the nature of the 
veteran's pulmonary disability and to determine if a 
relationship exists between the veteran's exposure to 
asbestos to service and his pulmonary disability.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Lastly, in the June 2005 claim, the veteran requested that 
his treatment records from the VA Medical Centers (MC) in 
Salisbury and Asheville, North Carolina be obtained.  He 
reported that he was treated for pulmonary fibrosis, 
"chronic pulmonary disease," and bronchiectasis at those VA 
medical facilities from 1997 to date.  While treatment 
records from the Salisbury VAMC dating from 2002 are of 
record, there is no indication in the claims file that a 
request for the identified records dating back to 1997 was 
made.  No records from the Asheville VAMC are of record, and 
there is no indication in the claims file that a request for 
the identified records was made.  VA has a duty to obtain 
these records, if available.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from the 
Salisbury, North Carolina VAMC dating 
from 1997 to 2002 and from the Asheville, 
North Carolina VAMC dating from 1997.

2.  Schedule the veteran for a VA 
respiratory examination by a 
pulmonologist to determine the nature of 
any current pulmonary disorder, to 
include pulmonary fibrosis, and to 
provide an opinion as to its possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should accept as true that the 
veteran was exposed to asbestos from the 
gloves he wore, from sterilizing the 
oven, and from using lab burners during 
work he performed in a laboratory in 
service.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any pulmonary disorder, including 
pulmonary fibrosis, is related to an 
incident of the veteran's military 
service, including asbestos exposure.  
The rationale for all opinions must also 
be expressed. 

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


